The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2014

                                       No. 04-14-00616-CR

                                    Arthur Thomas MAYES,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2601A
                             Lorina I. Rummel, Judge Presiding


                                         ORDER
         On September 3, 2014, the district clerk’s notified to this court that Appellant Arthur
Mayes had not filed a notice of appeal. On September 23, 2014, this court issued a show cause
order requiring Appellant show cause within fifteen days why this appeal should not be
dismissed for want of jurisdiction. On October 8, 2014, the district clerk filed the clerk’s record,
including a notice of appeal filed on October 1, 2014. Our September 23, 2014 show cause order
is satisfied.

       The trial court imposed sentence in the underlying cause on July 15, 2014. Because
Appellant did not file a motion for new trial, the notice of appeal was due to be filed August 14,
2014. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on August 29, 2014. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on October 1,
2014; and a previous motion for leave to file a late notice of appeal was filed on August 25,
2014.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id.
         Having reviewed the record, it appears that the notice of appeal was untimely filed.
Although the motion for leave to file a late notice of appeal was timely filed, Appellant did not
file his notice of appeal until October 1, 2014. See id. It is therefore ORDERED that appellant
show cause in writing within two weeks from the date of this order why this appeal should not be
dismissed for lack of jurisdiction. 1 See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d
241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought by
filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).



                                                                 _________________________________
                                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2014.



                                                                 ___________________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court




1
  We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).